Citation Nr: 0510753	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-16 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had active 
service from December 1941 to April 1942 and from May 1945 to 
March 1946.  The veteran died in October 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating determination of 
a regional office (RO) of the Department of Veterans Affairs 
(VA).  

This matter was previously remanded by the Board in September 
2004.  


FINDINGS OF FACT

1.  The veteran died in October 1999.

2.  The veteran was found to have minimal pulmonary 
tuberculosis (PTB) in service.  

3.  The death certificate listed the causes of death as 
follows: immediate death: cardiorespiratory arrest; 
antecedent cause of death: hypertensive cardiovascular 
disease, cardiac arrhythmia; underlying cause of death: multi 
organ failure; other significant conditions contributing to 
death: hepatitis, PTB minimal, left lobar pneumonia, UTI, old 
rib fracture, and old age.

4.  At the time of death, service connection was in effect 
for valvular heart disease rated as 30 percent disabling and 
an ascaris infection with splenomegaly, rated as 
noncompensable.  

5.  Resolving reasonable doubt in favor of the appellant, PTB 
aided or lent assistance to the production of the veteran's 
death.  




CONCLUSION OF LAW

A disability incurred in the veteran's active duty service 
aided or lent assistance to the production of his death.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the claimant has 
been notified of the applicable laws and regulations which 
set forth the necessary criteria for the benefit currently 
sought.  The discussions in the January 2002 rating 
determination, the February 2003 statement of the case, and 
the August 2003, October 2003, and September 2004 
supplemental statements of the case informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in September 2001 and April 
2004 letters, the appellant was advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that the September 2001 VCAA letter was sent to 
the appellant prior to the January 2002 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

The Board also notes that the April 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA, have been obtained.  
The Board also remanded this matter in September 2004, with 
the requested development being accomplished.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death, the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).

In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death, or that there was 
a causal relationship between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(c)(1).  
If the service-connected disability affected a vital organ, 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

If the disorder is active tuberculosis or cardiovascular 
disease, to include hypertension, service connection may be 
granted if manifested to a compensable degree within the 
presumptive time period.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312 (2004).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence; the claimant is required to 
submit evidence sufficient to justify a belief in a fair and 
impartial mind that the claim is well grounded.  Mere 
suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships.  38 C.F.R. § 3.102.

At the time of the veteran's death, service connection was in 
effect for valvular heart disease rated as 30 percent 
disabling and ascaris infection with splenomegaly, rated as 
noncompensable.

Service medical records document an x-ray study in October 
1945 which was apparently interpreted as showing minimal PTB.  

As noted above, the death certificate listed the causes of 
death as follows: immediate death: cardiorespiratory arrest; 
antecedent cause of death: hypertensive cardiovascular 
disease, cardiac arrhythmia; underlying cause of death: multi 
organ failure; other significant conditions contributing to 
death: hepatitis, PTB minimal, left lobar pneumonia, UTI, old 
rib fracture, and old age.

The Board notes that the veteran was admitted to Jowell 
General Hospital in September 1999, with complaints of body 
weakness and easy fatigability.  Diagnoses of hypertensive 
cardiovascular disease, left lobar pneumonia, R/O PTB, and a 
UTI, were rendered.   

On an October 4, 1999, medical certificate from Jowell 
General Hospital, final diagnoses of hypertensive 
cardiovascular disease, left lobar pneumonia, PTB minimal, 
and hepatitis, were rendered.  

In March 2000, the claims folder was reviewed by a VA 
examiner to determine if the veteran's valvular heart disease 
could have contributed to his death.  Following a review of 
the veteran's claims folder, the examiner indicated that the 
hypertension listed as the cause of death could not have been 
related to the valvular problem.  She further noted that this 
was true with the other enumerated diseases, namely 
arrhythmia, multiorgan failure, hepatitis, PTB, pneumonia, 
UTI, and fracture.  

In September 2004, the Board remanded this matter for further 
development.  The Board noted the findings of tuberculosis, 
minimal, predominantly fibroid, on a chest x-ray.  The Board 
observed that minimal tuberculosis was listed on the death 
certificate as "other significant conditions contributing to 
death."  

The Board requested that the RO arrange to have an 
appropriate examiner review the claims file and render an 
opinion as to the relationship, if any, between tuberculosis, 
pulmonary, re-infection type, chronic minimal, inactive, and 
the veteran's cause of death.  

Pursuant to the Board's request, the matter was referred to a 
VA examiner who prepared a report in October 2004.  The 
examiner stated that was at least as likely as not that the 
veteran's PTB was active at the time of death.  She also 
indicated that it was less likely that the PTB was the 
immediate cause of death or the underlying cause.  The 
examiner further opined that it was less likely that the 
veteran's PTB substantially contributed to his death.

The examiner stated that it was difficult to say whether the 
veteran's PTB was active during the time of death as there 
was no chest x-ray film to compare and no sputum AFB smear or 
culture to document the activity of the PTB.  She noted that 
a chest x-ray taken in September 1999 had a reading of 
minimal PTB infiltrates with undetermined activity.  The 
examiner indicated that since the veteran had a history of 
PTB and treatment, this chest x-ray finding could have been a 
residual of the old infection or it could have been active. 
She noted that PTB, whether active or inactive during the 
time of death, was not the immediate or underlying cause of 
death.  The chest x-ray only showed minimal infiltrates on 
the apex and one did not die a sudden death due to TB.  She 
further stated that TB was a chronic infection and to be 
terminal it had to be disseminated or extensive enough to 
cause pneumonia, bleeding or respiratory failure.

She also noted that the circumstances during the time of 
death or the preceding days prior to the veteran's death were 
not well elucidated.  The examiner stated that she could only 
speculate that since the veteran had pneumonia this could 
have caused sepsis and eventual cardiorespiratory arrest.  
She further indicated that a cardiac event was also very 
likely considering that the veteran's profile noted 
hypertension.  The examiner noted that cardiac arrhythmia was 
the most common cause of sudden death.  She also stated that 
a cardiac event could also be precipitated by sepsis.  She 
indicated that PTB on the other had to be extensive or active 
to cause pneumonia and later sepsis and death.

Based upon the examiner's opinion, the Board finds that PTB 
was not the immediate or underlying cause of death.  The 
Board further finds that PTB did not substantially contribute 
to the veteran's death.  

However, it remains for consideration whether the PTB 
combined to cause death; or that it did aided or lent 
assistance to the production of death.

As noted above, PTB is listed on the death certificate as 
being a significant condition contributing to death.  The 
Board further observes that PTB was noted to be present on 
the final medical certificate.  The Board also notes that the 
October 2004 VA examiner indicated that it was as likely as 
not that PTB was active at the time of the veteran's death.  
The Board further observes that the October 2004 VA examiner 
indicated that PTB had to be extensive or active to cause 
pneumonia and later sepsis and death.  While the veteran's 
PTB was not extensive, the examiner has indicated that it was 
more likely than not that PTB was active at the time of the 
veteran's death.  As it was active, it cannot be ruled out as 
having aided or lent assistance to the production of death.  
While the evidence is not overwhelmingly in favor of PTB 
having aided or lent to the veteran's death, the death 
certificate listed PTB as having been an other significant 
condition contributing to death.  Moreover, the October 2004 
examiner indicated that if the veteran's PTB was active at 
the time of death, which she found more likely than not, than 
it contributed to pneumonia, sepsis, and later death.  

The evidentiary record in the present case leaves much to be 
desired in terms of clear medical findings, and the VA 
opinion regarding the role of PTB in the veteran's death 
contains some equivocal language.  Nevertheless, the record 
does show that PTB was diagnosed in service by x-ray, and 
there was a 1999 x-ray shortly before the veteran's death 
which the VA examiner has viewed as possibly showing active 
PTB.  The medical examiner who completed the veteran's death 
certificate was also apparently of the opinion that the 
veteran had minimal PTB.  The Board therefore finds that it 
is at least as likely as not that the veteran had active PTB 
at the time of his death.  Although described as minimal, the 
evidence of respiratory problems, including pneumonia, 
associated with the veteran's death leads the Board to 
further conclude that it is at least as likely as not that 
the PTB was productive of debilitating effects and general 
impairment of health to an extent that rendered the veteran 
materially less capable of resisting the effects of other 
diseases or injury primarily causing death.  

The Board acknowledges that claims of service connection for 
PTB advanced by the veteran during his lifetime were denied, 
including by Board decision in October 1985.  However, the 
cause of death claim advanced by the appellant is to be 
reviewed de novo and the prior denials do not affect the 
appellant's ability to advance her claim.  In the present 
case, a number of items of medical evidence, including x-ray 
reports from 1986 and 1999, have been added to the record.  
For the reasons set forth above, and resolving reasonable 
doubt in favor of the appellant, the Board finds that the 
record as it now stands allows for a grant of service 
connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
warranted.  The appeal is granted. 




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


